PAUL MAREK, CONSULTANT

 

#901 – 2055 Yukon Street, Vancouver, British Columbia, V5Y 4B7

 

CONSULTANT ADVISOR AGREEMENT

STATEMENT OF GENERAL TERMS & CONDITIONS

 

THIS AGREEMENT is made as of the November 6th 2006

 

BETWEEN:

 

Infotec Business Systems Inc., (OTCBB:IFTC) a company incorporated in Nevada
USA, having a business address at 1122 Mainland, Suite 230, Vancouver, British
Columbia, V6B 5L1

 

(hereinafter called “Company”)

 

OF THE FIRST PART

 

AND:

 

Paul Marek a consultant, having an office at Suite 802 – 2055 Yukon Street,
Vancouver, British Columbia, Canada V5Y 4B7

 

(hereinafter called “ Advisor”)

 

OF THE SECOND PART

 

This will confirm the arrangements, terms and conditions pursuant to which the
Advisor has been retained to serve as a Consultant to the Company for a six (6)
month period, commencing on the date hereof, subject to the termination
provisions set forth in Paragraph 2 hereof. For good and valuable consideration,
the sufficiency of which is hereby acknowledged, the undersigned hereby agree to
the following terms and conditions:

1.

Duties of Advisor.  

Advisor shall, as more fully set forth below in this Paragraph 1, assist the
Company in furthering Interest and Awareness in the European Community.

 

 

 

- 1 –

 

Initialed: Advisor ____ / IFTC ____

 

CW907650.1

 


--------------------------------------------------------------------------------



 

 

Advisor agrees to:

 

a)

coordinate a comprehensive awareness campaign to assist with the corporate image
including featured profiles by several reputable groups, Internet T.V.
advertising, lead generation related to advertising revenues, internet tv
commercials.

 

b)

making introductions to other various networks to broaden Ebahn’s viewing
network

 

c)

work already completed in web development and introductions to America One TV
Network

 

d)

be available on request,  on appropriate  notice, to meet with the Company's
Management  and/or Board of  Directors for quarterly management meetings; and

 

e)

the Advisor will not trade in the securities of the Company while in possession
of material information about the Company that has not been publicly disclosed

The services described in Paragraph 1 may be rendered by Advisor without any
direct supervision by the Company and at such time and place in such manner
(whether by conference, telephone, letter or otherwise) as Advisor may
reasonably determine.

2.

Term.

The term of Advisor's engagement hereunder shall be for six (6) months,
commencing on the date hereof (the "Term"). Notwithstanding the foregoing,
however, this Agreement can be terminated by the Company upon 45 days written
notice.

3.

Compensation and Expense Reimbursement.

 

a)

1,550,000 shares of common stock (the “Compensation Shares”) for a 6 month
engagement.

 

b)

Company will be responsible for any expenses incurred in connection with this
Agreement, i.e. road shows, travel, marketing materials to name a few and shall
promptly reimburse Advisor  for  all reasonable out-of-pocket expenses  incurred
in connection with its engagement  hereunder.  All expenses incurred by Advisor
on behalf of Company over $2500 shall be borne by the Company only after it has
authorized such expenses in writing.

4.

No Agency Authority.  

The Advisor shall not have and shall not hold itself out as having any authority
to act as agent for the Company or bind it in any way.

 

2

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

 

5.

Company's Responsibilities, Representations and Warranties.

In connection with Advisor's engagement, the Company will furnish Advisor with
any information concerning the Company that Advisor deems reasonable and
appropriate and will provide Advisor with access to the Company's officers,
directors, accountants, counsel and other advisors. The Company represents and
warrants to Advisor that all such information concerning the Company, does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which such statements are made. The Company
represents and warrants to Advisor that any financial projections or forecast
provided to Advisor are "forward looking statements" as that term is used in
Section 21E of the Securities Exchange Commission Act of 1934 and represent the
best currently available estimates by the management of the Company of the
future financial performance by the Company (or its business) and are based upon
reasonable assumptions. The Company acknowledges and agrees that Advisor will be
using and relying upon such information supplied by the Company and its
officers, agents and others and upon any other publicly available information
concerning the Company without any independent investigation or verification
thereof or independent appraisal by Advisor of the Company or its business or
assets.

6.

Available Time.  

Advisor shall make available such time as it, in its reasonable discretion,
shall deem appropriate for the performance of its obligations under this
Agreement.

7.

Relationship.  

Nothing herein shall constitute Advisor as an employee or agent of the Company,
except to such extent as might hereinafter be agreed upon in writing for a
particular purpose. Except as might hereinafter be expressly agreed, Advisor
shall not have the authority to obligate or commit the Company in any manner
whatsoever.

8.

Confidentiality Relating to this Agreement.

Neither the Company nor Advisor shall disclose (except to its partners,
accountants and attorneys), without specific consent from the other party, any
information relating to this Agreement or any Transactions contemplated hereby,
including without limitation, the existence of this Agreement.

9.

Private Placement of Compensation Shares.

9.1

Documents Required from Advisor.  The Advisor shall complete, sign and return to
the Company as soon as possible, on request by the Company, such additional
documents, notices and undertakings as may be required by regulatory authorities
and applicable law.

 

3

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

 

9.2

Acknowledgements of Advisor.  The Advisor acknowledges and agrees that:

 

(a)

the Advisor agrees and acknowledges that none of the Compensation Shares have
been registered under the Securities Act of 1933 or under any state securities
or "blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.  However, the parties
acknowledge that the Company shall register the Compensation Shares forthwith
following this Agreement;

 

(b)

the Advisor has not acquired the Compensation Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Compensation Shares; provided,
however, that the Advisor may sell or otherwise dispose of any of the
Compensation Shares pursuant to registration thereof under the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements;

 

(c)

the Compensation Shares will be subject in the United States to a one (1) year
hold period from the date of issuance of the Compensation Shares unless such
Compensation Shares are registered with the Securities and Exchange Commission
(“SEC”);

 

(d)

the decision to execute this Agreement and purchase the Compensation Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company other
than those made by the Company in the information the Company has filed with the
SEC;

 

(e)

it will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Advisor contained herein or in any document furnished by the Advisor to the
Company in connection

 

4

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

herewith being untrue in any material respect or any breach or failure by the
Advisor to comply with any covenant or agreement made by the Advisor to the
Company in connection therewith;

 

(f)

the issuance and sale of the Compensation Shares to the Advisor will not be
completed if it would be unlawful;

 

(g)

the Compensation Shares are not listed on any stock exchange or subject to
quotation and no representation has been made to the Advisor that the
Compensation Shares will become listed on any other stock exchange or subject to
quotation on any other quotation system except that market makers are currently
making markets in the Company’s common stock on the OTC Bulletin Board;

 

(h)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Compensation Shares;

 

(i)

there is no government or other insurance covering the Compensation Shares;

 

(j)

there are risks associated with an investment in the Compensation Shares,
including the risk that the Advisor could lose all of its investment;

 

(k)

the Advisor and the Advisor’s advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Compensation Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 

(l)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Advisor
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Compensation Shares hereunder have been made available for inspection by the
Advisor, the Advisor’s lawyer and/or advisor(s);

 

(m)

the Company will refuse to register any transfer of the Compensation Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

 

(n)

the statutory and regulatory basis for the exemption claimed for the offer of
the Compensation Shares, although in technical compliance with

 

5

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the 1933 Act; and

 

(o)

the Advisor has been advised to consult the Advisor’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the
Compensation Shares and with respect to applicable resale restrictions, and it
is solely responsible (and the Company is not in any way responsible) for
compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Advisor is resident in
connection with the distribution of the Compensation Shares hereunder, and

 

(ii)

applicable resale restrictions.

9.3          Representations, Warranties and Covenants of the Advisor. The
Advisor hereby represents and warrants to and covenants with the Company (which
representations, warranties and covenants shall survive the end of the expiry of
the Term or early termination of this Agreement) that:

 

(a)

the Advisor is not a U.S. Person and is a resident in Canada;

 

(b)

the Advisor is not acquiring the Compensation Shares for the account or benefit
of, directly or indirectly, any U.S. Person;

 

(c)

the sale of the Compensation Shares to the Advisor as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Advisor;

 

(d)

the Advisor is acquiring the Compensation Shares for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Compensation Shares in the
United States or to U.S. Persons;

 

(e)

the Advisor is outside the United States when receiving and executing this
Agreement and is acquiring the Compensation Shares as principal for the
Advisor’s own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in such
Compensation Shares;

 

(f)

the entering into of this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Advisor;

 

(g)

the entering into of this Agreement and the transactions contemplated thereby
will not result in the violation of any of the terms and provisions

 

6

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

of any law applicable to the Advisor, or of any agreement, written or oral, to
which the Advisor may be a party or by which the Advisor is or may be bound;

 

(h)

the Advisor has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Advisor enforceable against the Advisor in
accordance with its terms;

 

(i)

the Advisor has the requisite knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Compensation Shares and the Company;

 

(j)

the Advisor is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Advisor participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Compensation Shares;

 

(k)

the Advisor is not aware of any advertisement of pertaining to the Company or
any of the Compensation Shares; and

 

(l)

no person has made to the Advisor any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Compensation Shares;

 

(ii)

that any person will refund the purchase price of any of the Compensation
Shares;

 

(iii)

as to the future price or value of any of the Compensation Shares; or

 

(iv)

that any of the Compensation Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Compensation Shares of the Company on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of the Company on the OTC
Bulletin Board.

9.4          Legending of Compensation Shares. The Advisor hereby acknowledges
that upon the issuance thereof, and until such time as the same is no longer
required under the applicable securities laws and regulations, the certificates
representing any of the Compensation Shares will bear a legend in substantially
the following form:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS

 

7

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

The Advisor hereby acknowledges and agrees to the Company making a notation on
its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

10.

Assignment.   

This Agreement shall not be assignable by any party except to successors to all
or substantially all of the business of either party for any reason whatsoever
without the prior written consent of the other party, which consent may not be
unreasonably withheld by the party whose consent is required.

11.

Amendment.  

This Agreement may not be amended or modified except in writing signed by both
parties.

12.

Governing Law.  

This Agreement shall be deemed to have been made and delivered in Vancouver
British Columbia, and this Agreement shall be governed as to validity,
interpretation, construction, effect, and in all other respects by the internal
laws of the British Columbia.

 

8

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 


--------------------------------------------------------------------------------



 

 

Advisor is delighted to accept this engagement and looks forward to working with
you on this assignment. Please confirm that the foregoing correctly sets forth
our agreement by signing this enclosed duplicate of this letter in the space
provided and returning it, whereupon this letter shall constitute a binding
agreement as of the date first above written.

 

INFOTEC BUSINESS SYSTEMS INC.

 

/s/ Arthur Griffiths                                             

Arthur Griffiths

CEO

 

 

/s/ Paul Marek                                                   

Paul Marek

Consultant

 

 

9

 

Initialed: Advisor ____ / IFTC ____

CW907650.1

 

 

 